Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is in response to the Application filed on April 13, 2020 in which claims 1-18 are presented for examination.

Status of Claims
	Claims 1-18 are pending in which claim 1 is presented in independent form.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "said waved yarn of said middle fabric layer" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the examiner will examine claim 10 as if it depends from claim 9 instead of claim 1.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-8, 13, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pardo et al. (US 2010/0075575) (hereinafter “Pardo”) in view of Huang (US 7,214,121), Martinet et al. (US 2015/0111466) (hereinafter “Martinet”) and Liu (US 2008/0076324).
Regarding Claims 1-4 and 7, Pardo discloses of a method for fabricating a bra structure (200), comprising the following steps of:
forming an integral 3D fabric substrate (via 200, see Figures 3-4, [0021]-[0022]); and
molding said integral 3D fabric substrate to form said bra structure, [0018], [0021]-[0022]);
wherein said bra structure (200) comprises:
two cups (via 203 & 205) connected to each other (see Figure 3), each having a apex area (center of each cup, see Figure 3) and a peripheral area (edge portions of each cup, see Figure 3), wherein each said apex area is proximate centrally middle area of an associated cup (see Figure 3) and each said peripheral area is proximate laterally outer area of said associated cup (see Figure 3); and
two wings (via 207, note each left and right wing in Figure 3) respectively extending from said peripheral areas (edge portions of each cup, see Figure 3) of said two cups (via 203 & 205), and wherein ends of said wings (via 207, note each left and right wing in Figure 3), which are far away from said cups (via 203 & 205), are configured to be fastened together (via 212, [0020]);
 wherein said two cups (via 203 & 205) are integrally formed via compression-molding and are compressed [0018] to be a single piece of a 3D fabric substrate [0021]-[0022], (claim 7), wherein said two cups (via 203 & 205) are connected by a central member (204), (Figures 3-4, [0018], [0020]-[0025]).
Pardo however does not disclose of (claim 1) compression-molding said integral 3D knitted-fabric substrate to form said bra structure; wherein said two cups and said two wings are made of an integral 3D knitted-fabric substrate and wherein said integral 3D knitted-fabric substrate is compressed to have a larger thickness in said apex areas than in said peripheral areas and said wings; (claim 2) wherein after molding, said 3D knitted-fabric substrate is gradually thinned from said apex areas to said peripheral areas; (claim 3) wherein after molding, a thickness of said 3D-knitted fabric substrate in said peripheral area is equal to or smaller than a thickness of said 3D fabric substrate in said wing; and (claim 4) wherein after molding, said 3D-knitted fabric substrate in each said wing is gradually thinned from one end of said associated wing, which is near said associated cup, to another end of said associated wing, which is far away from said associated cup; and (claim 7) wherein said two cups, said central member and said two wings are integrally fabricated via molding a single piece of said seamless 3D-knitted fabric substrate.
Huang teaches of a method of compression-molding (Col. 3, lines 36-42) an integral knitted-fabric substrate (via portions of 11-14) to form a bra structure (see Figure 6, Col. 3, lines 49-50, Col. 4, lines 1-7), (Figures 1-4 & 6, Col. 2, lines 58-67, Col. 3, lines 1-50, Col. 4, lines 1-13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed method to provide the molding step of Pardo to be of compression-molding forming an integral knitted-fabric substrate to form a bra structure as taught by Huang in order to form a compound fabric that is an integral bra structure of three-dimensional shape to accommodate and support wearer’s breast, (Col. 3, lines 36-50, Col. 4, lines 1-7).
The device of Pardo as modified by Huang however does not disclose of (claim 1) wherein said two cups and said two wings are made of an integral 3D knitted-fabric substrate and wherein said integral 3D knitted-fabric substrate is formed to have a larger thickness in said apex areas than in said peripheral areas and said wings; (claim 2) wherein after molding, said 3D knitted-fabric substrate is gradually thinned from said apex areas to said peripheral areas; (claim 3) wherein after molding, a thickness of said 3D-knitted fabric substrate in said peripheral area is equal to or smaller than a thickness of said 3D fabric substrate in said wing; and (claim 4) wherein after molding, said 3D-knitted fabric substrate in each said wing is gradually thinned from one end of said associated wing, which is near said associated cup, to another end of said associated wing, which is far away from said associated cup; and (claim 7) wherein said two cups, said central member and said two wings are integrally fabricated via molding a single piece of said seamless 3D-knitted fabric substrate.
Martinet teaches of a method of a bra structure (9) wherein two cups (via 12) and two wings (via 10) are made of an integral 3D knitted-fabric substrate, [0038] and [0041].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed method to provide the 3D spacer fabric structure of the method of Pardo as modified by Huang to be knitted as taught by Martinet in order to create a fabric that has a higher modulus which is light and breathable and yet still thick enough to give some level of modesty and support.
The method of Pardo as modified by Huang and Martinet does not disclose wherein said integral 3D knitted-fabric substrate is formed to have a larger thickness in said apex areas than in said peripheral areas and said wings; (claim 2) wherein after molding, said 3D knitted-fabric substrate is gradually thinned from said apex areas to said peripheral areas; (claim 3) wherein after molding, a thickness of said 3D-knitted fabric substrate in said peripheral area is equal to or smaller than a thickness of said 3D fabric substrate in said wing; and (claim 4) wherein after molding, said 3D-knitted fabric substrate in each said wing is gradually thinned from one end of said associated wing, which is near said associated cup, to another end of said associated wing, which is far away from said associated cup; and (claim 7) wherein said two cups, said central member and said two wings are integrally fabricated via molding a single piece of said seamless 3D-knitted fabric substrate.
Liu teaches of a bra structure (6) method wherein two cups (note each left and right cup in Figures 3-5) are connected to each other and with two wings (note each left and right wing portion, located via area of “8” in Figure 3) extended from said cups are integrally formed via molding a single piece of a 3D fabric substrate (note material of 6 forming bra in Figures 3-5), and said 3D fabric substrate (note material of 6 forming bra in Figures 3-5) is formed to have a larger thickness (9) in apex areas (note diagram below) than in peripheral areas (note diagram below) and said wings (note diagram below); (claim 2) wherein after molding, said 3D fabric substrate  (note material of 6 forming bra in Figures 3-5) is gradually thinned from said apex areas to said peripheral areas (note diagram below, see Figures 4-5); (claim 3) wherein after molding, a thickness (9) of said 3D fabric substrate (note material of 6 forming bra in Figures 3-5) in said peripheral area is equal to or smaller than a thickness (9) of said 3D fabric substrate (note material of 6 forming bra in Figures 3-5) in said wing; and (claim 4) wherein after compression-molding, said 3D fabric substrate (note material of 6 forming bra in Figures 3-5) in said wing (note each left and right wing portion, located via area of “8” in Figure 3) is gradually thinned from one end of said wing (note each left and right wing portion, located via area of “8” in Figure 3), which is near said cup (note each left and right cup in Figures 3-5), to another end of said wing (note each left and right wing portion, located via area of “8” in Figure 3), which is far away from said cup (note each left and right cup in Figures 3-5); and (claim 7) wherein said two cups (note each left and right cup in Figures 3-5), a central member (area in between each left and right cup which directly connects each cup to each other, see Figures 3-5) and said two wings (note each left and right wing portion, located via area of “8” in Figure 3) are integrally fabricated via molding a single piece of said seamless 3D fabric substrate (note material of 6 forming bra in Figures 3-5), (Figures 3-5, [0061]-[0068]).

    PNG
    media_image1.png
    952
    752
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Pardo as modified by Huang and Martinet wherein (claim 1) wherein said integral 3D knitted-fabric substrate is formed to have a larger thickness in said apex areas than in said peripheral areas and said wings; (claim 2) wherein after molding, said 3D fabric substrate is gradually thinned from said apex areas to said peripheral areas; (claim 3) wherein after molding, a thickness of said 3D fabric substrate in said peripheral area is equal to or smaller than a thickness of said 3D fabric substrate in said wing; and (claim 4) wherein after molding, said 3D fabric substrate in said wing is gradually thinned from one end of said wing, which is near said cup, to another end of said wing, which is far away from said cup; and (claim 7) wherein said two cups, said central member and said two wings are integrally fabricated via molding a single piece of said seamless 3D fabric substrate as taught by Liu to create a molded bra unitarily defining two breast cups, bridge portion, and wings so that the molded material varies in thickness to define a pad-like formation for the brassiere, (Abstract).

Regarding Claim 5, the method of Pardo in view of Huang, Martinet, and Liu discloses the method as substantially claimed above.  Further Pardo discloses wherein each said apex area (center of each cup, see Figure 3) is at a center of said associated cup (see Figure 3).  The method of Pardo as modified by Martinet and Liu do not disclose wherein said center of said cup occupies 30-50% area of said cup.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein said center of said cup occupies 30-50% area of said cup in order to provide a stable connecting bridge area to the two cups and further since it has been held that where the general conditions of claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding Claims 8, 13, and 17-18, the method of Pardo in view of Huang, Martinet, and Liu discloses the method as claimed above.  Further Pardo discloses:
(claim 8), wherein said 3D-knitted fabric substrate is a sandwich fabric or a spacer fabric, [0021];
(claim 13), further comprising the step of forming an outer covering layer (205) stuck to an outer surface of said 3D-knitted fabric substrate (via 203a, see Figure 4), wherein said 3D-knitted fabric substrate and said outer covering layer are jointly compression-molded [0021] to integrally form said two cups (via 203 & 205) connected to each other and said two wings (via 207, note each left and right wing in Figure 3) extended from said cups (via 203 & 205), [0021];
(claim 17), further comprising the step of forming two shoulder straps (via 206), wherein one end of each said shoulder strap (via 206) is connected with an upper edge of said associated cup (via 203 & 205, see Figure 3), and wherein another end of said shoulder strap (via 206) is connected with an upper edge of said associated wing (via 207, note each left and right wing in Figure 3) connected with said associated cup (via 203 & 205, see Figure 3), [0025];
(claim 18), wherein ends of said two wings (via 207, note each left and right wing in Figure 3), which are far away from said cups (via 203 & 205, see Figure 3), are fastened together with a hook and eye fastening mechanism (via 212), a hook and loop fastening mechanism, or an elastic ribbon, [0024]. 

9.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pardo (US 2010/0075575) in view of Huang (US 7,214,121), Martinet (US 2015/0111466) and Liu (US 2008/0076324) as applied to claim 1 above, and further in view of Jagaric et al. (US 2005/0208875) (hereinafter “Jagaric”).
Regarding Claim 6, the method of Pardo in view of Huang, Martinet, and Liu discloses the method as substantially claimed above.  The method does not disclose wherein said 3D-knitted fabric substrate is 2mm-10mm thick in said apex area, and wherein said 3D-knitted fabric substrate is 0.1mm-5mm thick in said peripheral area and said wing.
Jagaric teaches of a bra structure wherein a 3D fabric substrate is 2mm-10mm thick (note 5-6mm) in said apex area (via 17), and wherein said 3D fabric substrate is 0.1mm-5mm thick (note down to 1mm) in said peripheral area (via 19) and said wing (via 19), [0052], (Figures 4, 7-8, [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed method to provide the method of Pardo in view Huang, Martinet, and Liu wherein said 3D-knitted fabric substrate is 2mm-10mm thick in said apex area, and wherein said 3D-knitted fabric substrate is 0.1mm-5mm thick in said peripheral area and said wing as taught by Jagaric so that each of the bra cups (pads) have a thicker central summit area adding some padding effect to the bra but in a very subtle manner so that the padding is barely perceptible, [0018]-[0019].

Claims 9-12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pardo (US 2010/0075575) in view of Huang (US 7,214,121), Martinet (US 2015/0111466) and Liu (US 2008/0076324) as applied to claim 1 above, and further in view of Starbuck et al. (US 2007/0238392) (hereinafter “Starbuck”).
Regarding Claim 9, the method of Pardo in view of Huang, Martinet, and Liu discloses the method as substantially claimed above.  Further Pardo discloses wherein said 3D fabric substrate [0021] includes an upper fabric layer (203a), a lower fabric layer (203b), and a middle fabric layer (203c) between said upper fabric layer (203a) and said lower fabric layer (203b), and wherein said middle fabric layer (203c) is formed by several pieces of yarn (via 203c), [0021]. 
The method does not disclose wherein said middle fabric layer is formed by several pieces of waved yarn, and wherein crests of said waved yarn are connected with said upper fabric layer, and wherein troughs of said waved yarn are connected with said lower fabric layer.
Starbuck teaches of a 3D fabric substrate for a bra (via Figure 3) wherein a middle fabric layer (via 80) is formed by several pieces of waved yarn (via 80, note Figures 3-5), and wherein crests (see Figures 3-5) of said waved yarn (via 80) are connected with an upper fabric layer (60), and wherein troughs (see Figures 3-5) of said waved yarn (via 80) are connected with said lower fabric layer (via 70), (Figures 3-5, [0031]-[0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed method to provide the method of Pardo in view Huang, Martinet, and Liu wherein said middle fabric layer is formed by several pieces of waved yarn, and wherein crests of said waved yarn are connected with said upper fabric layer, and wherein troughs of said waved yarn are connected with said lower fabric layer as taught by Starbuck in order to provide the spacer fabric with a circular knitting method.

Regarding Claim 10, the method of Pardo in view of Huang, Martinet, Liu, and Starbuck disclose the method as claimed above.  Further Pardo discloses wherein said (waved-noted as modified by Starbuck) yarn of said middle fabric layer (via 203c) is formed by monofilaments, [0021].

Regarding Claim 11, the method of Pardo in view of Huang, Martinet, Liu, and Starbuck discloses the method as substantially claimed above.  Further Starbuck teaches of a 3D fabric substrate for a bra (via 50) wherein said upper fabric layer (60) or said lower fabric layer (70) is knitted with shrinkable core-spun yarn (via Spandex covered by polyester), [0031] & [0038]-[0039]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed method to provide the method of Pardo in view Huang, Martinet, Liu and Starbuck wherein said upper fabric layer or said lower fabric layer is knitted with shrinkable core-spun yarn as taught by Starbuck in order to control the modulus of the garment during knitting.

Regarding Claim 12, the method of Pardo in view of Huang, Martinet, Liu, and Starbuck discloses the method as substantially claimed above.  Further Starbuck teaches wherein said upper fabric layer (60) or said lower fabric layer (70) is knitted (note circular knitting, [0031]) with polyester yarn, elastic yarn ([0033], [0039]), nylon yarn, cotton yarn, rayon yarn, or a combination thereof (note spandex with polyester, [0039]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed method to provide the method of Pardo in view Huang, Martinet, Liu and Starbuck wherein said upper fabric layer or said lower fabric layer is knitted with polyester yarn, elastic yarn, nylon yarn, cotton yarn, rayon yarn, or a combination thereof as taught by Starbuck in order to control the modulus of the garment during knitting.

Regarding Claim 15, the method of Pardo in view of Huang, Martinet and Liu discloses the method as substantially claimed above.  The method does not disclose wherein jacquard, embossing, printing or a combination thereof is formed on at least one surface of said 3D fabric substrate.
Starbuck teaches of a 3D fabric substrate for a bra (via Figure 8) wherein jacquard [0044], embossing, printing [0045] or a combination thereof is formed on at least one surface (145) of said 3D fabric substrate (via 140), (Figure 8, [0044]-[0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed method to provide the method of Pardo in view Huang, Martinet, and Liu wherein jacquard, embossing, printing or a combination thereof is formed on at least one surface of said 3D fabric substrate as taught by Starbuck in order to create a decorative pattern with various colors.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pardo (US 2010/0075575) in view of Huang (US 7,214,121), Martinet (US 2015/0111466) and Liu (US 2008/0076324) and as applied to claim 13 above, and further in view of Falla et al. (US 2006/0025041) (hereinafter "Falla").
Regarding Claim 14, the method of Pardo in view of Huang, Martinet and Liu discloses the method as substantially claimed above.  The method does not disclose wherein said outer covering layer is a knitted fabric, a woven fabric, a woolen fabric, a nylon fabric, a rayon fabric, a polyester fabric, or a cotton fabric.
Falla teaches of an outer covering layer (via 35) for a 3D fabric substrate (30) wherein said outer covering layer (35) is a knitted fabric (note warp knit material, [0028]), a woven fabric, a woolen fabric, a nylon fabric, a rayon fabric, a polyester fabric, or a cotton fabric, (Figures 1-3, [0027]-[0029], [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed method to provide the method of Pardo in view Huang, Martinet and Liu wherein said outer covering layer is a knitted fabric, a woven fabric, a woolen fabric, a nylon fabric, a rayon fabric, a polyester fabric, or a cotton fabric as taught by Falla to provide a level of comfort and support to the breasts of the wearer that would otherwise not be available without the enhanced support, [0028].

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pardo (US 2010/0075575) in view of Huang (US 7,214,121), Martinet (US 2015/0111466) and Liu (US 2008/0076324) as applied to claim 1 above, and further in view of Osborne (US 5,946,944).
Regarding Claim 16, the method of Pardo in view of Huang, Martinet and Liu discloses the method as claimed above.  Pardo further discloses wherein wires (213) are disposed in lower edges of inner sides of said cups (via 203 & 205), [0023].  The method does not disclose wherein the wires are steel and wherein bordering elements are sewn on a portion of edges of said cups and said wings.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed method to provide the method of Pardo in view Huang, Martinet and Liu wherein wires are made of steel since steel is known to have strength and fracture resistance as well as since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Further the method as modified does not disclose wherein bordering elements are sewed on a portion of edges of said cups and said wings.
Osborne teaches of brassiere method (10) wherein bordering elements (via 24) are sewed on a portion of edges of cups (via 16) and wings (via each left and right portions of 12 on both sides of 16), (Figures 1 & 3, Col. 3, lines 31-49).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed method to provide the method of Pardo in view Huang, Martinet and Liu wherein bordering elements are sewed on a portion of edges of said cups and said wings as taught by Osborne in order to provide an elastic band trim to help secure the brassiere closely about the wearer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANNA SZAFRAN whose telephone number is (571)270-7627. The examiner can normally be reached Monday-Friday, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIEANNA SZAFRAN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732